o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-142041-11 uil the honorable marco rubio united_states senator south orange avenue suite orlando fl attention ------------------- dear senator rubio i am responding to your inquiry dated date on behalf of your constituent -- ----------------------------------- ----------------- wrote that he was subject_to the alternative_minimum_tax amt because he had to add back certain state and local_taxes that are deductible for purposes of the regular_tax to determine whether a taxpayer is liable for the amt the taxpayer must first calculate his or her regular_tax_liability taking into account appropriate deductions credits and exclusions the taxpayer then makes a separate calculation to determine an alternative_minimum_taxable_income amti the amti calculation is similar to the regular taxable_income calculation except with certain specified adjustments sec_56 through of the internal_revenue_code the code in figuring amti an individual taxpayer cannot deduct various state local or foreign taxes that are itemized_deductions for regular_tax purposes sec_56 of the code because the statute imposes the disallowance of the regular_tax_deduction for state local and foreign taxes in computing amti any change to this requirement would require legislative action the internal_revenue_service has no authority to modify the statutory requirements conex-142041-11 i hope this information is helpful if you have any questions please contact ---------------- ----- or me at -------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting
